Restriction & Species Election 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	Claims 9-12 have been amended via the preliminary amendment filed 11/25/2020.
	New claims 15-21 have been added via the preliminary amendment filed 11/25/2020.
	Claims 1-21 are pending.
2)	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made with-out regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS:
3)	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manu-facture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process.  Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
4)	Restriction is required under 35 U.S.C § 121 and 372.
	The instant application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.

I.	 Claims 1-13, drawn to an Enterococcus durans HS-08 bacterium or a processed product thereof and a composition comprising the same.   
II.	 Claim 14, drawn to a method for increasing the number of Enterococcus durans HS-08 comprising culturing the same.
III.	Claim 15, drawn to a method for induction of IgA production or immunostimulation comprising administering the composition of invention I.
IV.	Claim 16, drawn to a method of treating allergies comprising administering an antiallergic composition comprising the bacterium of invention I.
V.	Claim 17, drawn to a method for proliferation of harmful pathogenic bacteria comprising administering the composition of invention I.
VI.	Claim 18, drawn to a method for protection of mucosa comprising administering the composition of invention I.
VII. Claim 19, drawn to a method for upregulating gene expression of GRP43 comprising administering the composition of invention I.
VIII. Claim 20, drawn to a method for adjusting the umami taste of a plant comprising administering to a plant the composition of invention I.
IX. Claim 21, drawn to a method for promoting growth of an animal comprising administering the composition of invention I.
5)	Inventions I-IX do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The special technical feature linking the inventions is the Enterococcus durans HS-08 bacterium of claim 1. However, such a bacterium was known in the art as taught by WO 95/014485 A1 (Applicants’ IDS) or JP 2009-142266 A (Applicants’ IDS) as is documented in the Written Opinion of the International Searching Authority that is of record. 
WO 95/014485 A1 (Applicants’ IDS) or JP 2009-142266 A (Applicants’ IDS) taught an Enterococcus durans bacterium and a composition comprising the same having anti-allergic function. See claims and/or examples of each reference. The prior art Enterococcus durans 
having said antiallergic effects is the same as the instantly claimed Enterococcus durans 
bacterium but merely having the laboratory designation HS-08. Therefore, the special technical feature does not define over the prior art and accordingly, it is not a unifying feature. Although a product and a method of using or a method of making the product are a permitted combination under PCT Rule 13.2, in the instant case, since the special technical feature was already 
	Notice of Possible Rejoinder
6)	The Office has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C § 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Election of Species
7)	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, the species lack the same or corresponding special technical features as species A, B and C do not share significant common antigenic elements, compositional contents, and disease characteristics respectively.  
	Species Group A:  Claimed element species:
Enterococcus durans HS-08 bacterium; and (ii) A processed product of (i). 
Species Group B:  Application species:

Species Group C:  Composition/product species:
	(a) Antiallergic composition; (b) Plant fertilizer; and (cc) Animal feed; (d) Food drink; (e) Cosmetic product; (f) Concrete member; and (g) Pharmaceutical product/composition.
	Species Group D: Additional element species:
Lactic acid bacteria; (2) Bifidobacteria; (3) Beneficial yeasts; (4) Molds; and (5) A processed product of any one of (1) to (5).
8)	Applicants are advised that the reply to this requirement to be complete must include (i) an invention and an election of a species from the relevant species groups above depending on the invention elected, to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, Applicants must indicate which of these claims are readable on the elected invention or species.
Should Applicants traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicants may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C § 103(a) of the other invention.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Correspondence
9)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
11)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

February, 2022